Citation Nr: 0904733	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
prior to March 29, 2007, and greater than 30 percent 
thereafter, for gastroesophageal reflux disease (GERD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from March to October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which granted service connection for the 
Veteran's GERD and assigned a noncompensable evaluation, 
effective from January 13, 2005.  In a rating decision dated 
in January 2006, the RO granted an increased rating of 10 
percent for the GERD, effective from January 13, 2005.  In a 
rating decision dated in September 2008, the RO granted an 
increased rating of 30 percent for the GERD, effective March 
29, 2007.  



FINDINGS OF FACT

1.  Prior to March 29, 2007, the Veteran's GERD resulted in 
minimal health impairment.

2.  After March 29, 2007, the Veteran's GERD has not resulted 
in severe health impairment.



CONCLUSION OF LAW

The criteria for initial disability evaluations greater than 
10 percent prior to March 29, 2007, and 30 percent 
thereafter, for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7346 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).  That burden has 
not been met in this case with regard to the Veteran's appeal 
of the initial evaluation greater than 10 percent prior to 
march 29, 2007, and greater than 30 percent thereafter, for 
GERD. 

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice errors 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Veteran was notified that his claim for GERD was 
awarded initial noncompensable evaluations with an effective 
date of January 13, 205, the date of receipt of the claim for 
service connection.  He was later notified that his claim for 
GERD was awarded a 10 percent evaluation also with an 
effective date of  January 13, 2005.  He was subsequently 
notified that his claim for GERD was awarded a 30 percent 
evaluation with an effective date of March 29, 2007, the date 
of a VA outpatient treatment record which demonstrated 
increased symptomatology of his service-connected disorder.  
He was provided notice as to how to appeal the decision, and 
he did so.  He was provided a statement of the case that 
advised him of the applicable law and criteria required for 
higher ratings.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of receipt of the claim as 
an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded him physical examinations, 
and obtained medical opinions.  All known and available 
records relevant to the issue on appeal has been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.

Factual Background

The Veteran's service treatment records show treatment for 
GERD.  

The Veteran first underwent a VA examination in July 2005.  
He reported that he suffered from GERD and that he took 
Prilosec for relief which worked very well.

In December 2005 correspondence, the Veteran stated that his 
acid reflux caused epigastric distress, heartburn, dysphagia, 
regurgitation and chest pain.  He indicated that there was no 
arm or shoulder pain.

In a February 2005 VA outpatient treatment record, the 
Veteran denied any vomiting, diarrhea, constipation, 
abdominal pain, frequent belching, hemetemsis or melena.

In a January 2006 VA outpatient treatment record, the Veteran 
denied abdominal pain, nausea, vomiting, constipation and 
diarrhea.

In an October 2005 VA outpatient treatment record, the 
Veteran reported that he was doing well on medication that he 
was taking for his GERD.  He denied any chest pain, nausea, 
vomiting, diarrhea or constipation. 

In a March 2006 VA outpatient treatment record, the Veteran 
reported experiencing an increase in his reflux pain.

On VA examination in March 2007, the Veteran reported that he 
was still having some reflux symptoms.  He was taking Zegerid 
and sodium bicarbonate as an additional dosage for heartburn 
which he experienced several times a week.  He stated that 
his weight had recently been between 158 to 163 pounds.  He 
denied any dysphagia.  He did have occasional right upper 
quadrant abdominal pain that did not seem to be related to 
eating.  He denied any hematemesis or melena.  He did report 
the reflux of acid into the back of his throat, but he did 
not have any nausea or vomiting.

In a March 29, 2007 VA outpatient treatment record, the 
Veteran denied vomiting, constipation, swallowing difficulty 
or pain, melena.  He did admit to diarrhea if he took a high 
dose of Prilosec and the presence of occasional blood in the 
stool.  The examiner noted that the Veteran's GERD symptoms 
were difficult to control.  A history of right upper quadrant 
pain over the past 6 months was documented.  Another 
medication was suggested.  In a July 2008 treatment record, 
the Veteran's medication was changed to Protonix.

In a December 2007 VA outpatient treatment record, the 
Veteran complained of stomach/chest pain when he ate too fast 
or certain foods.  It was noted that the Veteran still 
experienced symptoms with multiple medications.

A June 2008 private EGD report revealed erosive gastritis, a 
small hiatal hernia, and Grade II esophagitis in the 
gastroesophageal junction compatible with moderate reflux.  

A June 2008 private upper endoscopy and pathology report 
revealed chronic active gastritis with squamocolumnar mucosa 
with minimal chronic inflammation compatible with mild 
reflux.

In medical treatment records from Grapevine Healthcare 
Associates dated from 2007 to 2008, the veteran complained of 
increased GERD symptoms despite the increased use of 
medications. 

On VA examination in August 2008, the Veteran reported that 
over-the-counter medications did not help and that his 
symptoms have progressively worsened.  He stated that he also 
has occasional nighttime symptoms of reflux.  He had gained 
about 20 pounds in the last year.  He was currently on 
Protonix and reported that his symptoms were well controlled.  
He stated that he occasionally gets spasms in the lower 
abdomen which lasts for about half-an-hour and which resolves 
on its own.  Examination of the abdomen revealed mild 
epigastric tenderness with no rebound.  The examiner's 
impression was GERD with hiatal hernia and esophagitis; 
presently on Protonix with moderate control of symptoms.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service. The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

The Veteran's disability has been rated under Diagnostic Code 
7346.  Under this diagnostic code, a 10 percent rating, the 
currently assigned evaluation, is warranted when there is a 
hiatal hernia with two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent disability 
evaluation is contemplated for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114 (2008).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial evaluation greater 
than 10 percent prior to March 29, 2007, and greater than 30 
percent thereafter, for GERD.  

Prior to March 29, 2007, the Veteran's hiatal hernia was 
manifested by, at most, daily problems with heartburn, 
indigestion, reflux, and chest pain.   He has not been shown 
to have at least two of the following symptoms: persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. 
Therefore, the Veteran's disability is more closely 
approximated by a 10 percent disability evaluation.  

In March 2007, a VA physician noted a 6-month history of 
right upper quadrant pain and reported that the Veteran's 
GERD symptoms were difficult to control.  The examiner also 
indicated that the Veteran should try different medication 
for management of his symptoms.  The worsening GERD symptoms 
appear to be the basis for the  higher initial rating of 30 
percent assigned effective March 29, 2007.  Also, subsequent 
medical records document the Veteran's ongoing complaints of 
stomach/chest pain with occasional nighttime symptoms of 
reflux.  During the August 2008 VA examination, however, the 
Veteran reported good control of his symptoms with his 
current medication.  There no objective evidence of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain and productive of considerable health 
impairment or any symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia or other 
symptom combinations productive of severe health impairment 
such that an initial evaluation greater than 10 percent prior 
to March 29, 2007, or greater than 30 percent thereafter, for 
GERD is warranted.

Furthermore, there is no evidence that the Veteran's GERD 
should be increased for any other separate period based on 
the facts found throughout the appeal period. The evidence of 
record from the day the Veteran filed the claim to the 
present supports the conclusion that he is not entitled to 
additional increased compensation during any time within the 
appeal period.

The preponderance of the evidence is against an initial 
evaluation in excess of 10 percent prior to March 29, 2007, 
or greater than 30 percent thereafter, for the Veteran's 
service-connected GERD.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial evaluation greater than 10 percent 
prior to March 29, 2007, and greater than 30 percent 
thereafter, for GERD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


